PER CURIAM.
This is an appeal by the sheriff of Metropolitan Dade County from a judgment in habeas corpus which discharged a prisoner in his custody.
The appellee Joseph W. Sanford was arrested on warrants which charged him with *43drunken driving and reckless driving in violation of provisions of the Metropolitan Dade County traffic code. The trial court to which the warrants were returnable was the Dade County Metropolitan Court.
Sanford filed an action in circuit court in habeas corpus to test the sufficiency of'the charges. The circuit court granted the writ and discharged the petitioner. The grounds of the order of discharge which is now appealed, were that the warrant affidavits (1) were vague and indefinite, (2) were not based on personal knowledge of affiant and (3) charged a mere conclusion, and that therefore the warrants were invalid.
This case is similar in material respects to Buchanan v. State ex rel. Morris, Fla.App. 1964, 167 So.2d 43, decided this date. What we said in disposing of the Morris case is applicable here, and on the authority thereof the judgment appealed from in the instant case should be and hereby is reversed.
Reversed.